DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 12/14/2021 is accepted and entered. 
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
Applicant argues that Kuroda does not disclose the auxiliary high compression portion only surrounds the large-area high compression portion on a downstream side of the large-area high compression portion. However, an additional interpretation of the art, as set forth below for Claim 1, shows the auxiliary high compression portion only surrounding the large-area high compression portion on one side of the large-area high compression portion. Additionally, since the claim language utilizes a product by process language, as long as the auxiliary large-area high compression portion is on one side of the large-area high compression portion only, the art will read on the claim. The examiner suggests amending the claim to indicate that the auxiliary high compression portion is only on the side of the large-area high compression portion that is closest to the front side of the absorbent article, rather than using the term downstream and relating the line to the manufacturing to overcome this product by process limitation. 
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al (US 2011/0288514).
Regarding Claims 1, 3, and 4, Kuroda discloses an absorbent article (1, Fig. 8) comprising:
an absorbent body (4, Fig. 8) interposed between a liquid permeable top sheet (2, Fig. 8; ¶ [0029]) and a liquid impermeable back sheet (3, Fig. 8; ¶ [0029]), a low compression portion (9, Fig. 8) and a high compression portion (13a, 13b, Fig. 8) being formed on a bottom surface of a compressed groove (7a-g, Fig. 8) that is recessed from a skin contact surface side (as seen in Fig. 3),
wherein the high compression portion (13a, 13b, Fig. 8) includes regularly-arranged high compression portions (13b, Fig. 8) that are regularly arranged in a longitudinal direction of the compressed groove (7a-g, Fig. 8; ¶ [0056]), a large-area high compression portion (13a, Fig. 8) that is arranged in the compressed groove (7a-g, Fig. 8) and has an area larger than an area of each of the regularly-arranged high compression portions (13b, Fig. 8).
Kuroda is silent regarding an auxiliary high compression portion that is arranged only at a downstream side in a direction in which a line moves when the absorbent article is manufactured of the large-area high compression portion through the low compression portion so as to surround only the downstream side of the large-area high compression portion, and wherein an auxiliary low compression portion that is wider 
However, Fig. 8 of Kuroda discloses a curved line with the shape of the top of a heart surrounding one side of the large-area high compression portion (13a, Fig. 8; see Image 1 below). Kuroda does not specifically state that this line is an area of high-compression compared to the low compressed portions (9, Fig. 8). However, Kuroda states that the large-area high compression portion reduces the overall rigidity of the absorbent article by almost fully traversing the compressed groove (¶ [0056]). Making the indicated curve also highly compressed compared to the low compressed portions (9, Fig. 8) would aid in reducing the rigidity of the absorbent article since the indicated curve also traverses the width of the compressed groove. By having this curve be a high-compressed portion, it serves as the auxiliary high compression portion that surrounds only one side of the large-area high compression portion. Additionally, an auxiliary low compression portion that is wider than the auxiliary high compression portion is disposed so as to surround one side, in the longitudinal direction of the absorbent article, of the auxiliary high compression portion (see Image 1). As shown, the shape of the auxiliary high compression portion in planar view is approximately the same as the shape of the one side of the large-area high compression portion since the auxiliary high compression portion is the same curve as that of the top of a heart. 


    PNG
    media_image1.png
    368
    597
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 8 of Kuroda
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent article of Kuroda to have an auxiliary high compression portion that is arranged only at a downstream side of the large-area high compression portion through the low compression portion so as to surround the one side of the large-area high compression portion, as well as an auxiliary low compression portion that is wider than the auxiliary high compression portion, and wherein the shape of the auxiliary high compression portion is the same as the shape of the one side of the large-area high compression portion. This aids in reducing the rigidity of the absorbent article so as to increase the comfort of wearing the article (as motivated by Kuroda ¶ [0056]).
Regarding Claim 2, Kuroda further discloses the large-area high compression portion (13a, Fig. 8) is formed in an enlarged portion in which a width of the compressed 
Regarding Claim 5, Kuroda further discloses the large-area high compression portion (13a, Fig. 8) is arranged separately from the side walls of the compressed groove (7a-g, Fig. 8) through the low compression portion (9, Fig. 8).
Regarding Claim 6, Kuroda further discloses the large-area high compression portion (13a, Fig. 8) includes one large-area high compression portion arranged at one intermediate position (as shown in Fig. 8).
Regarding Claim 7, Kuroda further discloses the large-area high compression portion (13a, Fig. 8) has only one large-area high compression portion (13a, Fig. 8) in the compressed groove (7a-g, Fig. 8; there is only one large black heart that is being interpreted as the large-area high compression portion; the large-area high compression portion is not formed of multiple compressed portions within the enlarged part of the groove), and the only one large-area high compression portion (13a, Fig. 8) is arranged at one intermediate position (as shown in Fig. 8). Each heart is only made of up one individual heart; the large-area high compression portion is not made of two smaller hearts that are interpreted as one whole area.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JESSICA R ARBLE/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781